Citation Nr: 0630560	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-28 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Evaluation of hepatitis C virus, rated as 10 percent 
disabling prior to September 17, 2002.

2.  Evaluation of hepatitis C virus, currently rated as 60 
percent disabling.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from August 1974 to August 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to September 17, 2002, the veteran's 
hepatitis C was manifested by active hepatitis C virus, 
elevated liver enzymes, and advanced liver disease.

2.  For the period beginning September 17, 2002, the 
veteran's hepatitis C was manifested by diffuse abdominal 
discomfort, weight loss, fatigue, nausea, anorexia, upper 
abdominal pain, and constipation.


CONCLUSIONS OF LAW

1.  For the period prior to September 17, 2002, the criteria 
for a rating in excess of 10 percent for hepatitis C have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 
7345 (effective prior to July 2, 2001); 38 C.F.R. § 4.114, 
Diagnostic Code 7354 (2006).

2.  For the period beginning September 17, 2002, the criteria 
for a rating in excess of 60 percent for hepatitis C have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 
7354 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim was received in 
April 2001, after the enactment of the VCAA.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The Board notes that a VCAA letter dated in January 2002 
instructed veteran regarding the evidence necessary to 
substantiate his claim and requested that he identify 
evidence in support of it.  The letter indicated that VA 
would make reasonable efforts to help the appellant obtain 
evidence supportive of his claim.  It noted that the veteran 
must provide enough information about any pertinent records 
he wished VA to assist him in obtaining.  The letter also 
indicated that the RO had requested various records in 
support of the veteran's claim.  

A letter dated in June 2002 indicated the evidence that the 
RO had sought, and asked the veteran to identify any further 
information or evidence pertaining to his claim.  

The veteran's claim was initially adjudicated in March 2003.

In sum, the Board concludes that VA has complied with the 
notice requirements of the VCAA and the implementing 
regulations in this case.  

In addition, pertinent VA and private treatment records have 
been associated with the claims folders.  The veteran has 
been afforded VA.  Neither the veteran nor his representative 
has identified any additional evidence or information which 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence or information.  

The Board acknowledges that copies of records from the Social 
Security Administration were received from the RO in January 
2006.  While those records include evidence of treatment for 
the veteran's HCV, such evidence is duplicative of evidence 
that was already associated with the claims folders.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Factual Background

Service connection for HCV was granted in March 2003.  In a 
subsequent rating decision, the RO determined that the 
veteran's HCV warranted a 10 percent rating from April 30, 
2001 and a 60 percent rating from September 17, 2002.

Review of the record reflects that VA laboratory tests were 
returned positive for HCV in August 2000.  A November 2000 
treatment note indicates that the veteran's liver enzymes 
were moderately elevated.  The veteran reported that he had 
discontinued use of alcohol.  The provider indicated that he 
would refer the veteran to gastroenterology if the veteran 
remained free from alcohol.

A May 2001 VA treatment record indicates that the veteran 
submitted to an annual physical examination.  With regard to 
the veteran's HCV, the provider noted that the veteran had 
not yet had a biopsy because he was unable to keep previous 
appointments.  The veteran denied gastrointestinal symptoms.  
On physical examination his abdomen was obese and soft with 
no masses or organomegaly  noted.  

An October 2001 progress note from Southern Colorado Family 
Medicine indicates that the veteran's HCV RNA quantitation 
was high.  He was negative for hepatitis A and B.  The 
veteran was referred to a gastrointestinal clinic due to 
active hepatitis C virus.  

A May 2002 report from the University of Colorado Hospital 
indicates that the veteran would be started on Interferon.  
The provider noted that the veteran's liver disease was 
advanced.  

In a December 2002 examination report, J.P.L., M.D indicated 
that the veteran was having fewer side effects from his 
Interferon injections.  

At a January 2003 mental health appointment, the provider 
noted that the veteran appeared to have continued to lose 
weight.  He indicated that the veteran left the session 
because he became very nauseated.

On VA examination in January 2003, the veteran's weight was 
240, and he reported a maximum of 300.  He did not describe 
major abdominal cramps, but did admit to diffuse abdominal 
discomfort.  He denied any recent episode of hematemesis or 
melena.  The examiner noted that the veteran's muscle mass 
appeared to be less than would be expected for a man the 
veteran's age.  There was evidence of purple stria on the 
abdomen, which was thought to represent injury from extreme 
obesity in the past.  The liver was clearly enlarged and was 
presently nontender.  However, the veteran reported that his 
liver had been tender in the past.  There was no peripheral 
edema.  Liver function was normal except for alkaline 
phosphatase.  The diagnosis was HCV without recent 
hematemesis or melena, but with weight loss, fatigue, and 
minimal abdominal cramping pain.

In an April 2003 letter, Dr. L. indicated that the veteran 
had been his patient since September 2002.  He indicated that 
since he had begun to treat the veteran there was serologic 
evidence of HCV infection with fatigue, malaise, anorexia, 
substantial weight loss, and incapacitating episodes of 
nausea, vomiting, anorexia, arthralgia, right upper quadrant 
pain, fever, and depression.  He indicated that such symptoms 
had occurred during the previous twelve-month period.

A clinic note from R.J.M., M.D indicates that the veteran had 
started treatment for HCV in January 2004.  Dr. M. noted that 
the veteran had done fairly well and that by April 2004 his 
viral load was non-detectable.  

In a July 2004 letter Dr. L. stated that the duration of the 
veteran's incapacitating episodes of nausea, vomiting, 
anorexia, arthralgia, right upper quadrant pain, fever, and 
depression occurred on a daily basis.  He indicated that the 
symptoms of fatigue and anorexia also occurred daily.

A July 2004 letter from Dr. M. indicates that he had treated 
the veteran since December 2003.  Dr. M. noted that the 
veteran had suffered from generalized weakness, fatigue, and 
malaise on a daily basis, and that the veteran's symptoms 
were near constant and debilitating.  He indicated that the 
veteran had also experienced substantial weight loss and 
anorexia.  He stated that the veteran had experienced 
incapacitating episodes of nausea, vomiting, arthralgia, 
right upper quadrant pain, fever, and depression, and that 
such symptoms had occurred since the veteran had been under 
his care.  He pointed out that a liver biopsy performed in 
February 2002 had revealed advanced cirrhosis, and that 
histological findings were consistent with advanced hepatitis 
C.  He stated that the veteran's disabling symptoms had 
required  near-constant rest therapy since December 2003.

A VA gastrointestinal examination was carried out in August 
2004.  The examiner noted that the veteran had undergone 
Interferon treatment in 2002, and that he had most recently 
undergone Pegasus treatment for six months, ending in July 
2004.  The veteran reported constant fatigue, requiring daily 
naps.  He indicated that during treatment he had lost 60 
pounds, but that he had regained the weight.  He complained 
of constant upper abdominal pain and occasional severe cramps 
in the right upper quadrant.  He stated that he suffered from 
constipation.  He denied any alcohol intake since 1999.  He 
denied nausea, vomiting, or blood in his stool.  The 
veteran's abdomen was soft with direct tenderness on the 
epigastrium and right upper quadrant.  The diagnosis was 
hepatitis C.  The examiner noted that the veteran's symptoms 
included chronic fatigue, depression and abdominal pain.  He 
concluded that the veteran's symptoms rendered him capable of 
only sedentary, part-time employment.

A September 2004 treatment record from T.K.G., M.D. shows 
that the veteran denied fever and chills.  The veteran 
expressed concern over ongoing weight gain.  On review of the 
gastrointestinal system, the veteran denied pain, nausea, 
vomiting, diarrhea, melena, and bleeding.  

An October 2004 treatment record from Dr. M. indicates that 
the veteran's HCV had relapsed.  He recommended that the 
veteran undergo further treatment.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).

During the pendency of this appeal, the criteria for rating 
hepatitis were revised, effective July 2, 2001.  See 66 Fed. 
Reg. 29,486-29,489.  Prior to the July 2, 2001, regulatory 
change, Diagnostic Code 7345 (under which the veteran is 
currently rated), was the appropriate rating Code for 
infectious hepatitis. Following the regulation change, 
Diagnostic Code 7345 was amended and is currently used to 
rate chronic liver disease without cirrhosis, to specifically 
exclude hepatitis C.  Diagnostic Code 7354 now contains 
criteria for evaluating hepatitis C.

The criteria for evaluation of infectious hepatitis at 38 
C.F.R. § 4.114, Diagnostic Code 7345, in effect prior to July 
2, 2001, provided that a 10 percent evaluation is warranted 
for demonstrable liver damage with mild gastrointestinal 
disturbance.  A 30 percent evaluation is warranted for 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures.  A 60 percent evaluation is warranted for 
infectious hepatitis with moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue 
and mental depression.  A 100 percent rating under this code 
was warranted when the disease was productive of marked liver 
damage manifested by liver function tests and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration, aggregating three or more a year, and accompanied 
by disabling symptoms requiring rest therapy.  38 C.F.R. § 
4.114, Diagnostic Code 7345 (2000).

Note 1 following Diagnostic Code 7345 provides that sequelae, 
such as cirrhosis or malignancy of the liver, will be 
evaluated under an appropriate diagnostic code, but the same 
signs and symptoms should not be used as the basis for 
evaluations under Diagnostic Code 7345 and a diagnostic code 
for sequelae.  38 C.F.R. § 4.114 (2000).

Note 2 following Diagnostic Code 7345 provides that a period 
of "incapacitating symptoms" means a period of acute signs 
and symptoms severe enough to require bed rest and treatment 
by a physician.  38 C.F.R. § 4.114 (2000).

Under the new criteria, a 10 percent evaluation is applicable 
where hepatitis C is productive of intermittent fatigue, 
malaise, and anorexia, or where there are incapacitating 
episodes with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia and right upper quadrant pain, 
having a total duration of at least one week, but less than 
two weeks during the previous 12 month period.  Hepatitis C 
with daily fatigue, malaise, and anorexia, requiring dietary 
restriction or continuous medication, or for incapacitating 
episodes with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain, having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period warrants a 
20 percent evaluation.  A 40 percent evaluation is in order 
in cases of daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or for incapacitating episodes 
with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain, having a 
total duration of at least four weeks, but less than six 
weeks, during the past 12-month period.  A 60 percent rating 
requires daily fatigue, malaise and anorexia with substantial 
weight loss (or other indication of malnutrition) and 
hepatomegaly; or incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least six weeks, during the past twelve-month period, but not 
occurring constantly.  A 100 percent rating requires near 
constant debilitating symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain.  38 C.F.R. § 4.114, Diagnostic Code 7354 
(2005).

With respect to the period prior to September 17, 2002, the 
Board has concluded that an evaluation in excess of 10 
percent is not warranted.  

The Board acknowledges that the April 2003 letter from Dr. L. 
indicates that the veteran suffered from fatigue, malaise, 
anorexia, substantial weight loss, and incapacitating 
episodes of nausea, vomiting, anorexia, arthralgia, right 
upper quadrant pain, fever and depression during the previous 
12 month period.  However, as Dr. L. indicates that he began 
to treat the veteran in September 2002, the basis for his 
statement that the veteran suffered from such symptoms prior 
to that date is unclear.  He is not competent to report on 
the veteran's symptoms prior to contact with and treatment of 
the veteran, which he clearly states began in September 2002, 
because he did not have personal knowledge of the veteran's 
symptoms prior to that date.  As such, the Board concludes 
that Dr. L.'s statement pertaining to the period prior to 
September 17, 2002 is unsupported and in conflict with the 
more probative records.  

The competent evidence for the period prior to September 17, 
2002 shows only that the veteran was diagnosed with hepatitis 
C virus.  There is no indication that the veteran suffered 
from more than demonstrable liver damage with mild 
gastrointestinal disturbance.  A May 2001 VA treatment record 
shows that the veteran denied gastrointestinal symptoms.  A 
private record dated in December 2001 also indicates that the 
veteran had no symptoms attributed to hepatitis C.  The 
veteran did not begin to receive treatment for hepatitis C 
until September 2002.  The competent evidence for the period 
in question indicates that an evaluation in excess of 10 
percent was not warranted.  Accordingly, the Board finds that 
the 10 percent evaluation for this period is appropriate.

Regarding the period beginning on September 17, 2002, the 
Board has determined that an evaluation in excess of 60 
percent is not warranted.  In reaching this conclusion the 
Board has considered statements from the veteran's private 
physicians urging that the veteran suffers from daily 
weakness, fatigue and malaise.  Dr. M. indicated in July 2004 
that the veteran's symptoms were near constant and 
debilitating.  Dr. L. has indicated that the veteran suffered 
from incapacitating episodes of nausea, vomiting, anorexia, 
arthralgia, right upper quadrant pain, fever, and depression 
on a daily basis.  However, on VA examination in August 2004, 
the veteran denied nausea, vomiting, or blood in his stool.  
He reported constant fatigue and complained of constant upper 
abdominal pain with occasional severe cramps.  While he 
endorsed a 60 pound weight loss during treatment, he 
indicated that he had regained the weight.  Additionally, a 
private record indicates that the veteran denied pain, 
nausea, vomiting, diarrhea, melena, and bleeding associated 
with his gastrointestinal system.  He also expressed concern 
over ongoing weight gain.  In essence, the veteran's 
hepatitis C symptoms are contemplated by the criteria for a 
60 percent evaluation.  The current treatment records do not 
reflect near constant debilitating symptoms.  Accordingly, a 
rating in excess of 60 percent is denied.




ORDER

For the period prior to September 17, 2002, an evaluation in 
excess of 10 percent for hepatitis C is denied.

For the period beginning September 17, 2002, an evaluation in 
excess of 60 percent for hepatitis C is denied.


REMAND

As an initial matter, the Board observes that the VCAA is 
also applicable to the remaining claim on appeal.

The veteran seeks service connection for PTSD.  The record is 
in conflict regarding a diagnosis for PTSD.  A May 2003 
letter from the veteran's VA clinical psychologist indicates 
that he caries a diagnosis of PTSD with major depression.  VA 
outpatient treatment records show diagnoses of major 
depression and PTSD.  A December 2004 treatment note 
indicates that the veteran was seen for a medication 
evaluation regarding his PTSD.  

However, on VA examination in January 2003, the examiner 
questioned whether the veteran met the full criteria for 
PTSD, and indicated that if the veteran did have PTSD, he was 
unsure that the primary stressor occurred in service or 
afterwards.  An additional VA psychiatric examination was 
conducted in August 2004, but the examiner clearly indicates 
in the examination report that the purpose of the examination 
was to evaluate the veteran's employability referable to his 
service-connected disability.

The Board also notes that in December 2002, the RO received a 
letter from the Naval Historical Center which confirmed the 
veteran's report of a crew member lost at sea from his ship.

In light of the above discussion, the Board has determined 
that additional development is required in this case.  
Accordingly, the appeal is REMANDED for the following action:

The veteran should be scheduled for a VA 
examination to determine whether he has 
PTSD.  The examiner should determine the 
nature and extent of any currently 
demonstrated acquired psychiatric 
disorders.  A diagnosis of PTSD under DSM 
IV criteria should be made or ruled out.  
If PTSD is diagnosed, the examiner should 
identify the specific stressor or 
stressors that support that diagnosis.  
If PTSD is not diagnosed, the examiner 
should explain why the diagnosis was not 
made.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


